NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAIME RODRIGUEZ PEREIRA; et al.,                 No.   11-71402

                Petitioners,                     Agency Nos.      A098-929-687
                                                                  A078-754-691
 v.                                                               A098-929-688
                                                                  A098-929-689
JEFFERSON B. SESSIONS III, Attorney
General,
                                                 MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Jaime Rodriguez Pereira, and his family, natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their applications for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s findings of fact. Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Pereira failed

to establish a nexus between the harm he suffered and fears and a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus,

petitioners’ asylum and withholding of removal claims fail. See id. at 1015-16.

      PETITION FOR REVIEW DENIED




                                         2                                    11-71402